MEMORANDUM **
Mukesh Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen and to reissue its previous .decision. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Singh’s “motion to reissue/reopen” because the BIA acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (BIA’s denial of a motion to reopen shall be reversed only if it is “arbi*305trary, irrational, or contrary to law.”). His motion presented no new facts related to the underlying claim, and did not claim non-receipt of the BIA’s previous order, but sought only to extend the period to file an appeal to the Ninth Circuit.
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings. See Ekimian v. INS, 308 F.3d 1153, 1159 (9th Cir. 2002).
To the extent Singh seeks review of the BIA’s April 2003 order dismissing the underlying appeal, we lack jurisdiction to review that decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.